Citation Nr: 0724529	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-00 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to May 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to service connection 
for PTSD.  By January 2006, the veteran timely perfected his 
appeal regarding this matter.  In October 2006, the Board 
remanded the claim to reschedule a video conference hearing.  
In January 2007, the veteran testified at a video conference 
hearing before the undersigned; a transcript of that hearing 
is of record.  During the course of the appeal, the veteran's 
claims file was transferred to the jurisdiction of the RO in 
Cheyenne, Wyoming.

Regarding the preliminary matter of what issue(s) is(are) 
before the Board, under 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement (NOD) 
and completed by a substantive appeal after a statement of 
the case (SOC) is issued.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (by filing 
a NOD within one year of the date of mailing of notice of the 
RO decision), VA must respond by explaining the basis of the 
decision to the veteran (in the form of a SOC), and finally 
the veteran, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal. See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

A March 2005 rating decision denied the veteran's claim 
seeking a total rating based upon individual unemployability 
(TDIU).  In his March 2005 NOD, the veteran disagreed with 
the denial of entitlement to TDIU.  In June 2005, the RO 
issued a statement of the case on that matter, advising the 
veteran that to perfect this claim he had to file a 
substantive appeal within 60 days or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying him of the rating decision (March 2005).  He did 
not do so; and this issue, is not before the Board.  
In January 2007, however, the veteran submitted a Form 9 that 
is construed as new claim seeking entitlement to TDIU.  As 
this matter is not before the Board, it is referred to the RO 
for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD related to an alleged 
in-service stressor in Vietnam, warranting service connection 
PTSD.  See 38 C.F.R. § 3.304(f).  According to service 
personnel records, the veteran served in Vietnam for 
approximately 27 days.  His military occupational specialty 
is listed as helicopter repairman.  Service personnel records 
show that he was awarded decorations indicating service in 
Vietnam, but not evidencing combat.  His service medical 
records are negative for a psychiatric disorder.

In June 2005, the veteran's claim was denied on the basis 
that there was no diagnosis of PTSD.  

On November 2005 VA examination, the veteran was diagnosed as 
having PTSD.  A March 2006 supplemental statement of the case 
continued to deny the claim and indicated that the claimed 
stressor(s) were uncorroborated.  The RO found that the 
veteran did not provide enough information to verify the in-
service stressor(s).  

In January 2007 testimony before the Board, the veteran 
reported Vietnam service duties involving acting as crew 
chief /helicopter repair person.  According to the veteran, 
in August 1969, he was flying in a helicopter when a 
helicopter flying next to him went down after being hit by a 
rocket.  He saw the blades chop into the fuselage of the hit 
helicopter and he saw the bodies of those inside.  The blades 
also hit the helicopter that he was in approximately 100 
yards away.  He witnessed the attack, his helicopter landed 
on base, and the downed helicopter was reported right away.  
He was stationed at Chu Lai with the 132nd Aviation (Assault 
Support Helicopter Company).  He stated that the Chinook that 
was rocketed was also with the 132nd Aviation.  

As the veteran did not engage in combat, the alleged 
stressor(s) must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because the veteran 
has provided detailed evidence sufficient to verify stressors 
through the United States Army & Joint Services Records 
Research Center (JSRRC), and no attempt to verify has yet 
been made, the RO/Appeals Management Center (AMC) should 
attempt to verify the listed stressors through JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  The appellant must be asked to identify 
all health care providers, VA and private, 
who may possess additional records 
pertinent to the claim on appeal and 
provide approximate dates of treatment.  
Complete treatment records must be obtained 
from all identified treatment sources.  The 
appellant must assist in this development 
by providing the requested identifying 
information and any necessary releases.

2.  Forward the veteran's statements of 
alleged PTSD stressors, as well as copies 
of his service personnel records and any 
other relevant evidence, to the United 
States Army & Joint Services Records 
Research Center (JSRRC).  Request that 
JSRRC attempt to verify the alleged 
stressor.  Requests should also be made to 
verify any casualties in the veteran's 
unit as a result of a helicopter accident 
dated in August 1969.  If more detailed 
information is needed for such research, 
the veteran should be given the 
opportunity to provide it.

3.  If (and only if) an alleged stressor 
event in service is verified, the RO/AMC 
should arrange for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability he has, and 
specifically whether or not he has PTSD as 
the result of the verified stressor(s).  
The RO should advise the psychiatrist 
which stressor(s) are verified.  The 
claims folder must be available to the 
psychiatrist for review in conjunction 
with the examination.  The psychiatrist 
should make a specific determination as to 
whether the diagnostic criteria for PTSD 
are met, and if so identify the stressor 
event on which the diagnosis is based.  

4.  The RO/AMC should then review the 
claim in light of all evidence added to 
the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



